                                                                    RECEI0V20EPJD
         Case: 1:20-cv-07399 Document #: 1 Filed: 12/13/20 Page 1 of 2 PageID #:1


                                                                             12/13/2
Michael Rubinstein,                                                                  . BRUTO   N
                                                                          THOMA.SDGIS T R ICT COURT
             Plaintiff                                                 CLERK, U .S


           Vs                                                1:20-cv-07399
                                                             Judge Steven C. Seeger
Discover Bank                                                Magistrate Judge Jeffrey Cummings
                    Defendant


                                               COMPLAINT

Now comes the Plaintiff, complaining of the Defendant(s), states as follows:


Count I: Violations of the CREDIT CARD ACCOUNTABILITY AND DISCLOSURE ACT OF 2009

           1. The Defendant entered into a federally regulated credit card contract with the
              Plaintiff when the former solicited the latter to open a credit card in November 12,
              1997 on the campus of Southern Illinois University at Carbondale

           2. The Plaintiff has subsequently fell into financial difficulties and has requested a
              reasonable payment plan as stipulated by CFR1026.51 – Ability to Pay. The
              Defendant has refused to negotiate in good faith, as the statute requires, and has
              instead demanded minimum payments far beyond reasonable given the Plaintiff’s
              financial circumstances.

           3. The Plaintiff has gone on to violate CFR 1026.52 – Limitations on Fees as well as CFR
              2036.5 General Disclosure Requirements.

           4. Discover’s card member agreement indicates that the credit card contract between
              parties is to be governed by Federal Law, where applicable.

           5. In the light of the Foregoing, the Plaintiff is entitled to relief of $31,000 plus court
              costs..


WHEREFORE, the Plaintiff requests judgement against the Defendant(s) as follows:

   (i)          On Count I, Plaintiff requests judgment for Violations of CREDIT CARD
                ACCOUNTABILITY AND DISCLOSURE ACT of 2009 in the sum of $31,000.
   (ii)         Removal of all relevant litigation into Federal Court
   (iii)        For such other and further relief as this Court deems just and reasonable.
Case: 1:20-cv-07399 Document #: 1 Filed: 12/13/20 Page 2 of 2 PageID #:2




                          /s/Michael Rubinstein
